Citation Nr: 1025015	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, and depressive disorder not otherwise 
specified with anxiety features, claimed as secondary to service 
connected disability.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976, 
and from March 1984 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefits sought.  
In that rating decision the RO in part denied service connection 
for an acquired psychiatric disorder claimed as PTSD and for an 
acquired psychiatric disorder other than PTSD, to include 
depressive disorder not otherwise specified with anxiety 
features, claimed as secondary to service connected disability.

Though addressed by the RO as separate claims for two specific 
psychiatric disorders, a claim for a specific psychiatric 
disability encompasses a claim in general for any psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that claims for service connection specifically for a 
psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, he 
is only competent to identify and explain the symptoms that he 
observes and experiences).

In a previous rating decision of August 2005, the RO had denied a 
claim for "depressive disorder, not otherwise specified with 
anxiety features claimed as nervous condition and as secondary to 
service connected conditions", after which the Veteran initiated 
an appeal by submitting a notice of disagreement in September 
2005.  Though the Veteran did not file a substantive appeal after 
the RO's issuance of a statement of the case in January 2006, 
under Clemons, that claim is part of the continuing claim for 
service connection for an acquired psychiatric disability, denied 
in a March 2006 rating decision and appealed to the Board.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
PTSD.

2.  There is no competent medical evidence showing that the 
Veteran has a psychiatric disorder that is related to service or 
to a service-connected disability or that it was manifested 
within one year of service discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD, and depressive 
disorder not otherwise specified with anxiety features, was not 
incurred in or aggravated during military service; and is not 
proximately due to or the result of a service-connected disease 
or disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 4.125(a) (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters in December 
2003, January 2005, January 2006, February 2008, and June 2009.  
These documents in combination provided notice of what part of 
that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the service connection claim on appeal 
and decided below.  The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a December 2008 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  In any event, the claimant has never alleged 
how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he has 
not established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder decided 
below.  Findings from the March 2005 and February 2006 VA 
examination reports are adequate for the purposes of deciding the 
claim on appeal decided below.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

The Veteran essentially maintains that he has an acquired 
psychiatric disorder to include PTSD due to stressful events in 
service, and depressive disorder not otherwise specified with 
anxiety features, secondary to service-connected disability.  

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994))); a link, established by medical 
evidence, between the Veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
   
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others. Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.   Ortiz, 274 F.3d at 1365.

During service, reports of medical history associated with 
periodic service examinations, dated in June 1986 and March 1996, 
show that both times the Veteran reported he had had no problems 
with frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  Reports of service examinations in 
December 1985, June 1986 and March 1996 show that on examination, 
the psychiatric evaluation was normal.  

Service treatment records on file show that the Veteran was seen 
in August 2003 for complaints described as having panic attacks 
due to his pending retirement.  The treatment provider noted that 
the Veteran was aware of the situation.  The assessment at that 
time was anxiety.  The Veteran was prescribed Xanax for 
treatment.  

Other than that visit, the service treatment records contain no 
evidence that the Veteran was ever seen for treatment for any 
psychiatric problems during that 20-year period of active 
service.  There are no other service treatment records containing 
complaints or findings of any psychiatric condition, including 
associated with any physical complaints.  

At the time of the December 2003 retirement examination, the 
Veteran reported that he had had no nervous trouble of any sort 
(anxiety or panic attacks), depression or excessive worry; and 
that he had had frequent trouble sleeping.  He reported he had 
not been evaluated or treated for a mental condition, or received 
counseling of any type.  On examination the psychiatric 
evaluation was normal.

After service an October 2004 VA progress note shows that the 
Veteran reported feeling down.  The progress note indicated that 
he denied other psychiatric-related symptoms.  After mental 
status examination, the treatment provider recorded a diagnostic 
impression of insomnia, adjustment to life transition.  The 
treatment provider prescribed Trazodone.

A VA progress note in November 2004 shows that the treatment 
provider noted that the Veteran's sleep had improved somewhat 
with Trazodone, but the Veteran still was not accumulating enough 
sleep.  The Veteran continued to feel sad and irritable.  After 
mental status examination the report contains a diagnostic 
impression of depressive disorder, not otherwise specified.  The 
treatment provider increased the dosage for Trazodone.

A December 2004 VA psychiatry note shows that the Veteran was on 
Zoloft and Trazodone for management of sadness and difficulties 
with sleep.  The Veteran was sleeping better and feeling calmer.  
He reported having had a recent incident when he responded to the 
provocation of another and he became irritable and aggressive.  
After mental status examination the report contains a diagnostic 
impression of depressive disorder, not otherwise specified, 
responding to treatment.  

The report of a March 2005 VA examination contains a discussion 
of the Veteran's past medical history as follows.  The Veteran 
had no history of hospitalization shown on file.  His first visit 
for treatment was in October 2004, which concluded with a 
diagnosis of insomnia and adjustment transition.  Presently the 
Veteran was treated with medication.  The Veteran reported 
complaints of poor appetite, and waking at night.  He reported 
complaints of irritability and becoming physically and verbally 
aggressive. 

After examination the report contains an Axis I diagnosis of 
depressive disorder, not otherwise specified with severe anxiety 
features.  The examiner opined that, based on the Veteran's 
history, records and evaluations, the diagnosed condition was not 
due to or secondary to any of the Veteran's service-connected 
disabilities.  The examiner further concluded that the Veteran's 
neuropsychiatric condition is considered to be a separate 
diagnostic entity.  

An April 2005 VA psychiatry treatment record shows that the 
Veteran continued to feel depressed, with complaints of insomnia 
and nightmares of combat experiences.  He reported that he was 
easily irritable, anxious and withdrawn.  After mental status 
examination, the report contains a diagnostic impression of 
depression, not otherwise specified.

In July 2005 the Veteran was seen by VA for complaints of poor 
concentration, and sleeping only a few hours per night, and 
feeling sad most of the time.  He had decreased energy and 
interest in activities.  After mental status examination, the 
report contains a diagnostic impressions, on Axis I, of 
depressive disorder, not otherwise specified; rule out PTSD.  
Subsequent treatment VA treatment records dated from August to 
October 2005 carry the same diagnostic impressions.

The report of a February 2006 VA examination (initial evaluation 
for PTSD) shows that the examiner reviewed the claims file, and 
noted that the Veteran was a career soldier from 1984 to 2004, 
with a previous period of service from 1974-1976.  The Veteran 
was currently being treated with anti-depressant and anti-anxiety 
medications.  

The Veteran reported that the stressor on which he based his 
claimed PTSD involved actual or threatened serious injury or 
death to another person while in El Salvador in service.  The 
Veteran also reported that while in a bunker in El Salvador, the 
company was attacked and four died.  In 1993 he witnessed a 
soldier die while jumping from an airplane at the same time the 
Veteran experienced an injury of a vertebra fracture.  He 
reported having feelings of intense fear and horror.  He also 
reported that the person who replaced him in his role in Iraq was 
killed two weeks after that soldier started in that role.  This 
resulted in the Veteran having guilt feelings.

After examination the February 2006 VA examination report 
contains a diagnosis in part stating that the Veteran did not 
meet the DSM-IV stressor criterion.  The examiner opined that 
there were no behavioral, cognitive, social or somatic changes 
that were attributed to the stress exposure.  The Veteran 
reported depressed mood with crying bouts.  There were no 
symptoms of fear, horror, or hopelessness reported in relation to 
the traumatic events.  In conclusion, the examiner opined that 
the Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  The report contains an Axis I diagnosis of depressive 
disorder, not otherwise specified.  The examiner stated that 
there was no PTSD diagnosed, and the Veteran did not have any 
previous service-connected psychiatric disorder or diagnosis.   

A VA psychiatric progress note in February 2008 shows that the 
Veteran was noted to be a Persian Gulf War combat Veteran.  The 
Veteran reported he still had episodes of anxiety alternated with 
others of depression, and war-related frequent flash backs and 
nightmares.  He reported he had hypervigilance.  After mental 
status examination, the progress note contains an Axis I 
diagnosis of bipolar disorder, mixed; and PTSD.

Private psychiatric treatment records in October 2008 contain a 
diagnosis of bipolar disorder depressive phase. 

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD, and depressive disorder not otherwise specified 
with anxiety features.  First, on review of the medical evidence 
on file, the preponderance of the evidence is against a finding 
of a present PTSD.  The examiner at the February 2006 VA 
examination opined that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  

That opinion was based on a review of the claims file and 
examination of the Veteran for the purpose of evaluating for 
PTSD.  The Board therefore finds this evidence very probative of 
the issue of whether there is a diagnosis of PTSD.  Although a 
later progress note in February 2008 included a diagnosis of 
PTSD, the Board finds that evidence not probative at all, as it 
was based merely on a history as provided by the Veteran; and was 
not consistent with the remainder of the clinical records on 
file. 

Second, the preponderance of the competent evidence is against a 
finding that any acquired psychiatric disorder other than PTSD is 
secondary to service-connected disability as claimed.  The March 
2005 VA examination report contains a clear opinion that the 
diagnosed depressive disorder, was not due to or secondary to any 
of the Veteran's service-connected disabilities.  The rationale 
for the opinion was that the Veteran's neuropsychiatric condition 
is considered to be a separate diagnostic entity.  That 
examination was based on a review of the Veteran's claims files 
and examination of the Veteran.  There are no opinions to the 
contrary.  

Lastly, the evidence does not show that any current diagnosed 
psychiatric disorder is linked directly to service.  Throughout 
the Veteran's twenty years of active service ending in May 2004, 
the Veteran never sought treatment for any psychiatric problems 
except for one occasion in August 2003 when he was seen for 
symptoms associated with his pending retirement.  There is no 
competent evidence that the assessment of anxiety at that time 
constituted more than an acute condition associated with the 
pending retirement.  There were no further visits shown, and at 
his retirement examination, the Veteran did not report having had 
any anxiety or panic attacks; he only reported that he had had 
some trouble sleeping.  On examination, the psychiatric 
evaluation was normal. 

Although the Veteran is competent to describe associated symptoms 
capable of lay observation, he is not competent to give a medical 
opinion on either diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); See also Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in the 
ears is capable of lay observation).  While the Veteran may 
believe he has an acquired psychiatric disorder to include PTSD, 
which is due to service or to a service-connected disability, he 
lacks the medical training to diagnosis such conditions.  

In sum, the preponderance of the evidence is against the claim 
that a current acquired psychiatric disability is related to a 
service-connected disability or to service.  Further, the 
competent evidence does not show a diagnosis of PTSD for which 
service connection may be granted.  As such, consideration of 
other elements such as nexus/stressors is unnecessary.  

Therefore, the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder to 
include PTSD, and depressive disorder not otherwise specified 
with anxiety features.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, and depressive disorder not otherwise specified 
with anxiety features, is denied.






REMAND

The Veteran is also seeking entitlement to a TDIU due to service-
connected disabilities.  VA regulations allow for the assignment 
of a TDIU rating when a Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, and the Veteran has certain combinations of ratings 
for service-connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2009).  

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

Being unable to maintain substantially gainful employment is not 
the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear numerical 
standard for determining TDIU, it does indicate an amount less 
than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The Veteran is service-connected for the following disabilities 
at the indicated disability ratings:

(a) benign prostatic hypertrophy, evaluated as 40 percent 
disabling;
(b) spondylosis, cervical spine, status post cervical 
diskectomy, evaluated as 30 percent disabling;
(c) degenerative disc disease with spondylosis, lumbar 
spine, evaluated as 30 percent disabling;
(d) right upper extremity C-6 cervical radiculopathy 
associated with spondylosis, cervical spine, status post 
cervical diskectomy, evaluated as 20 percent disabling;
(e) status post right knee meniscal injury with residual 
patellofemoral dysfunction, and osteoarthropathy, evaluated 
as 10 percent disabling; 
(f) left knee degenerative joint disease and patellofemoral 
dysfunction, evaluated as 10 percent disabling;
(g) right shoulder impingement syndrome and degenerative 
joint disease, evaluated as 10 percent disabling;
(h) macular degeneration, right eye, evaluated as 10 
percent disabling;
(i) occasional bilateral tinnitus, evaluated as 10 percent 
disabling;
(j) reflux esophagitis with gastritis, evaluated as 10 
percent disabling;
(k) nummular dermatitis, eczema, evaluated as 10 percent 
disabling;
(l) L5-S1 right lower extremity radiculopathy associated 
with degenerative disc disease with spondylosis, lumbar 
spine, evaluated as 10 percent disabling;
(m) L5-S1 left lower extremity radiculopathy associated 
with degenerative disc disease with spondylosis, lumbar 
spine, evaluated as 10 percent disabling;
(n) pes planus with posterior heel spur, right foot, 
evaluated as zero percent disabling;
(o) cataracts, evaluated as zero percent disabling;
(p) bilateral maxillary sinusitis, evaluated as zero 
percent disabling;
(q) internal hemorrhoids, evaluated as zero percent 
disabling;
(r) scar, surgical, right neck, supraclavicular, evaluated 
as zero percent disabling; and 
(s) scar, surgical, right knee lateral aspect, evaluated as 
zero percent disabling.

The combined disability rating for the service-connected 
disabilities is 90 percent. Therefore, the Veteran meets the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has undergone VA examinations for various service-
connected disabilities since December 2003, including for the 
eyes (December 2003); tinnitus (December 2003); knees, right 
shoulder, right heel, lower back, neck, sinus, gastritis, 
prostate, and skin (December 2003); genitourinary, and scars 
(March 2005); genitourinary (August 2005); nose, sinus, spine, 
neurological, joints, and skin (June 2005); and spine (March 
2008). 

However, a VA medical opinion has not yet been obtained as to 
whether or not the Veteran's service-connected disabilities in 
combination render him unemployable.  Notably, the report of a 
February 2006 VA examination indicates that the Veteran retired 
in 2004 based on his eligibility by age or duration of work.  

The report of a March 2008 VA orthopedic spine examination shows 
findings of significant cervical and lumbar spinal symptomatology 
due to the diagnosis of cervical spondylosis; cervical disc 
herniation; cervical radiculopathy (C6); lumbar spondylosis; and 
lumbosacral radiculopathy.  The examiner opined that spondylosis 
had caused impingement in the spinal nerves in the cervical spine 
and most likely in the lumbar areas as well.  
 
With respect to the "functional assessment", that is, the 
effects of the service-connected cervical and lumbar spine 
disabilities, the March 2008 examiner stated that the Veteran was 
independent in self care and activities of daily living, but had 
not worked since 2004 due to the cervical and lumbar conditions.  
This narrative, however, is contained in the section of the 
report containing subjective complaints.  

In light of the above, and the overall disability represented by 
the combined disability rating of 90 percent for the service-
connected disabilities, the Board finds that the Veteran's claim 
for a TDIU rating must be remanded for a VA examination.  VA may 
not reject the Veteran's TDIU claim without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  This may include an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability to 
work.  Friscia, 7 Vet. App. at 297.

In view of the Veteran's contentions that his service-connected 
disabilities together prevent him from maintaining employment, 
the Board finds that the case should be returned for an opinion 
that addresses the impact of the Veteran's service-connected 
disabilities on his employability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for any service-connected 
condition contributing to his inability to 
secure or follow a substantially gainful 
occupation.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  All 
records obtained should be added to the 
claims folder.  Specifically request any 
private medical records of treatment not now 
on file.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009). 

2.  The RO should schedule the Veteran for a 
VA medical examination to address the effects 
of his service-connected disabilities on his 
ability to obtain and hold employment.  The 
examiner must be provided with the Veteran's 
claims file and a copy of this REMAND for 
review.  The Veteran's service-connected 
disabilities are listed below. 

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether the Veteran is unable 
to obtain or retain employment due only to 
his service-connected disabilities: benign 
prostatic hypertrophy; spondylosis, cervical 
spine, status post cervical diskectomy; 
degenerative disc disease with spondylosis, 
lumbar spine; right upper extremity C-6 
cervical radiculopathy associated with 
spondylosis, cervical spine, status post 
cervical diskectomy; status post right knee 
meniscal injury with residual patellofemoral 
dysfunction, and osteoarthropathy; left knee 
degenerative joint disease and patellofemoral 
dysfunction; right shoulder impingement 
syndrome and degenerative joint disease; 
macular degeneration, right eye; occasional 
bilateral tinnitus; reflux esophagitis with 
gastritis; nummular dermatitis, eczema; L5-S1 
right lower extremity radiculopathy 
associated with degenerative disc disease 
with spondylosis, lumbar spine; L5-S1 left 
lower extremity radiculopathy associated with 
degenerative disc disease with spondylosis, 
lumbar spine; pes planus with posterior heel 
spur, right foot zero; cataracts; bilateral 
maxillary sinusitis; internal hemorrhoids; 
scar, surgical, right neck, supraclavicular; 
and scar, surgical, right knee lateral aspect 
zero percent disabling.

The examiner should explain the reasons for 
the conclusions reached.

3.  Thereafter, the RO should readjudicate 
the claim for a TDIU with consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


